Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements of 06/15/2018 and 06/25/2021 were received and reviewed
Reason for allowance
	Claims 1-20 are allowed.
	The following is the examiner’s statement of reasons for allowance:
	Applicant’s independent claim 1 recites a particular combination of elements, which is neither taught nor suggested by the prior art. Rogakos, Kim, Hwang, Hilderbrandt, and a thorough search in the art disclose various aspects and features of applicant’s claimed invention. However, Rogakos, Kim, Hwang, and Hilderbrandt do not teach a hood latch device for a vehicle comprising a base having an insertion recess, a claw lever rotatably mounted to the base wherein the claw lever is provided with a cinching pin for rotating the release lever when the claw lever is rotated along with insertion of the striker, a pawl lever rotatably mounted to a portion of the base which is adjacent to the claw, a release lever rotatably mounted to the pawl lever, and an operating mechanism mounted to  the base including a lever-rotating device coupled to a driving motor. The prior art teaches a hood latch device with many of the same components, but fails to teach the use of a claw lever provided with a cinching pin for rotating the release lever when the claw lever is rotated along with insertion of the striker. Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant’s claimed invention 
	Accordingly, applicant’s invention is allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        July 26, 2021